Status of Claims
Claims 1 – 20 were previously pending and subject to a non-final office action mailed 08/03/2021. Claims 1, 5, 8, 16, & 20 were amended, claims 4, 7, & 19 were cancelled, and claims 21 – 22 were added in a reply filed 08/10/2021. Claims 1 – 3, 5 – 6, 8 – 18, & 20 – 22 are currently pending and subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/10/2021 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive. 

Applicant initially argues, on pp. 10 – 11, with respect to the previous rejection under 35 USC 101, that the claims are not directed to an abstract idea because, “Like the claims in TecSEC, amended independent claim 1 improves computer functionality by automatically rescheduling different legs of trips based on determinations that a user is not going to make a second leg of a trip in time. Thus, like in TecSEC, amended independent claim 1 provides an improvement to computer capabilities.”

Examiner respectfully disagrees, as Applicant’s invention does not entail any improvements to the functionality of a computing device or any other technology. Examiner submits, as per step 2A Prong 1, that the invention is deemed to be directed to an abstract idea as explained in the 101 rejection below. A generic computer is merely automating the steps of the abstract idea that humans routinely perform in a business relation or commercial interaction in order to book a trip for a user, and reschedule a segment of the trip. For example, as cited from Enfish, “the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database in Enfish) or, instead, on a process that qualifies as an “abstract idea” for Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (e.g., automatically rescheduling different legs of trips based on determinations that a user is not going to make a second leg of a trip in time”). The instant claims recite a method of organizing human activity, which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof. For example, the claims are not directed to an improvement in the functionality of a computing device or other technology; thus, the claims are directed to a judicial exception without significantly more.

Applicant next argues, on pp. 11 – 12, that “the claims are integrated into a practical application” because the claims “meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject- matter eligible.”

Examiner respectfully disagrees, because the additional computer-related elements of “universal access card,” “computer,” “memory,” and “processor” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “customer,” “location,” “transportation provider,” “vehicle,” and “segment” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of reservations, and are not indicative of integration into a practical application (see MPEP 2106.05(h)). The additional element of the functions being performed “automatically” by a computer merely generally links the judicial exception to a particular technological environment and is not indicative of integration into a practical 

Applicant next argues, on pp. 11 – 12, that similar to Example 39, “Applicant’s new claim 22 includes elements of “wherein determining the first segment and the second segment is further based on an optimization function based on one or more factors, and wherein the optimization function is updated based on an artificial intelligence system that is trained using historical data,” and therefore do not recite a judicial exception.

Examiner respectfully disagrees, because the limitation “wherein determining the first segment and the second segment is further based on an optimization function based on one or more factors” in claim 22 further narrows the determining” step of claim 1 (i.e., determining routes), which is a part of the recited judicial exception that fall within Certain Methods of Organizing Human Activity. The optimization elements of claim 22 recite an additional judicial exception that falls into the Mathematical Concepts grouping of abstract ideas (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). The additional element of “an artificial intelligence system that is trained” in claim 22 merely generally links the judicial exception to a particular technological environment and does not amount to significantly more. Examiner further notes that the recitation of another judicial exception in claim 22 merely characterizes aspects of the abstract idea at another level of abstraction. In Berkheimer v. HP, Inc., 890 F.3d 1369 (2018) the Federal Circuit determined that parsing, comparing, storing, and editing data was an abstract idea. See also RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). That the email is filtered and parsed is not a meaningful application. Even if a process of collecting and analyzing information is "limited to particular content" or a particular "source," that limitation does not make the collection and analysis other than abstract. Electric Power Grp., 830 F.3d at 1353, 1355 

Applicant next argues, on pp. 13 – 15, that the claims, as in Bascom, “include an inventive concept that amounts to significantly more than any alleged abstract idea” because “the claimed implementation of the recited computer components as in amended independent claim 1 refers to an unconventional use of allegedly known technology that results in an improvement to a computer-based system used for” the implementation of claim 1.

Examiner respectfully disagrees, because the claims do not include additional elements, when taken both individually and as an ordered combination, that are sufficient to amount to significantly more than the judicial exception. Because of the ordered combination elements, the claims in BASCOM were considered to improve the functionality of the computer, and thus amounted to significantly more under step two of the Alice analysis. Contrary to BASCOM, the instant claimed invention, when implemented, does not improve the functionality of the computer nor does it improve a technology/technical field. In particular, the additional computer-related elements of “universal access card,” “computer,” “memory,” and “processor” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “customer,” “location,” “transportation provider,” “vehicle,” and “segment” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of reservations, and likewise do not add significantly more to the abstract idea. The additional element of the functions being performed “automatically” by a computer merely generally links the judicial exception to a particular technological environment, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components, and is therefore not 

Applicant’s arguments filed 08/10/2021 with respect the previous rejection under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 3, 5 – 6, 8 – 18, & 20 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “a second vehicle” in the last limitation. There is insufficient antecedent basis for this limitation in the claim. For example, “a second vehicle” was previously introduced in the “automatically making…” step, so it is unclear as to whether “a second vehicle,” as recited in the last limitation, refers to the vehicle that was previously recited as being reserved, or if “a second vehicle” is a different vehicle.

Claim 2 recites the limitation “the access mode of use useable by the customer to enter the first vehicle for traveling the first segment and to enter the second vehicle for traveling the second segment,” yet as per claim 1, it is determined that “that the customer will not reach the second transportation provider by a scheduled time” in order to travel the second segment, and the customer, as per claim 1, subsequently “utilizes a second vehicle of the third second transportation provider to travel the third second segment.” In other words, the customer does not travel the second segment as per claim 1 – so it is unclear as to how the customer, as per claim 2, “enter{s} the second vehicle for traveling the second segment.” Therefore, claim 2 is incompatible with claim 1. For the purpose of examination, “the access mode of use useable by the customer to enter the first vehicle for traveling the first segment and to enter the second vehicle for traveling the second segment” will be interpreted as meaning that the customer can use an app, scannable, code, or any device to enter any segment provided by any provider, or equivalents thereof.

Claim 6 recites the limitation “determining that the customer has selected the second option.” However, claim 1 recites the limitations “offering to the customer, a first option to select the first multi-segment route; determining that the customer has selected the first option.” Thus, claim 6 presents a logical impossibility – as the customer has already selected the first option with the first route. Therefore, claim 6 is incompatible with claim 1. For the purpose of examination, claim 6 will be interpreted as the customer has selected any route option, or equivalents thereof.

Claim 8 recites the limitation “automatically utilizing the universal access card to pay the third transportation provider when the customer utilizes a second vehicle of the second transportation provider to travel the third segment” in the second-to-last limitation. However, claim 8 previously recites “determining, while the customer is traveling on the first segment, that the customer will not reach the second transportation provider by a scheduled time; automatically rescheduling, based on the determination that the customer will not reach the second transportation provider by a scheduled time, the customer to a third segment served by a third transportation provider” in the third and 

The term “more optimal” in claim 16 is a relative terms which renders the claim indefinite.  The term “more optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the term “more optimal” will be interpreted as any relation, association, or comparison between two segments, or equivalents thereof.

Claim 16 recites the limitation “automatically utilize a universal access card… to pay the second transportation provider when the customer utilizes a second vehicle of the second transportation provider to travel the second segment” in the last limitation. However, claim 16 previously recites “automatically reschedule, based on the determination that the third segment is more optimal for the customer than the second segment, the customer to the third segment served by the third transportation provider” in the seventh step. It is also unclear as to how “the customer utilizes a second vehicle of the second transportation provider,” as the customer was previously rescheduled from the second segment to a third segment served by a third provider. For the purpose of examination, “automatically utilize a universal access card… to pay the second transportation provider when the customer utilizes a second vehicle of the second transportation provider to travel the second segment” will be interpreted as meaning that 

In addition, claims 2 – 3, 5 – 6, 8 – 15, 17 – 18, & 20 – 22 are rejected under 35 USC 112(b) for inheriting the deficiencies while failing to remedy them.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 3, 5 – 6, 8 – 18, & 20 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a transportation request from a customer,” “determining a first multi-segment route,” “offering to the customer, a first option to select the first multi-segment route,” “determining that the customer has selected the first option,” “making a first reservation for travel in a first vehicle and a second reservation for travel in a second vehicle, upon determining that the customer has selected the first option,” “determining, while the customer is traveling on the first segment, that the customer will not reach the second transportation provider by a scheduled time,” “rescheduling, based on the determination that the customer will not reach the second transportation provider by a scheduled time, the customer to a third segment served by a third transportation provider, wherein… rescheduling the customer to the third segment served by the third transportation provider is further based on pre-established customer permissions, wherein the pre-established customer permissions include at least a threshold price range,” and “pay the first transportation provider when the customer utilizes a first vehicle of the first transportation provider to travel the first segment, and to pay the third transportation provider when the customer utilizes a second vehicle of the third transportation provider to travel the third segment.” 

2A Prong 1: The limitations of “receiving a transportation request from a customer,” “determining a first multi-segment route,” “offering to the customer, a first option to select the first multi-segment route,” “determining that the customer has selected the first option,” “making a first reservation for travel in a first vehicle and a second reservation for travel in a second vehicle, upon determining that the customer has selected the first option,” “determining, while the customer is traveling on the first segment, that the customer will not reach the second transportation provider by a scheduled time,” “rescheduling, based on the determination that the customer will not reach the second transportation provider by a scheduled time, the customer to a third segment served by a third transportation provider, wherein… rescheduling the customer to the third segment served by the third transportation provider is further based on pre-established customer permissions, wherein the pre-established customer permissions include at least a threshold price range,” and “pay the first transportation provider when the customer utilizes a first vehicle of the first transportation provider to travel the first segment, and to pay the third transportation provider when the customer utilizes a second vehicle of the third transportation provider to travel the third segment,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a business relation or while managing relationships between people, but for the recitation of generic computer components.  That is, other than reciting a “universal access card,” “computer,” “memory,” and “processor” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the “universal access card,” “computer,” “memory,” and “processor” language, the functions in the context of the claims encompass a commercial interaction in which a user is re-booked for a second leg of a trip, while paying the travel providers. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas e.g., “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”  Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “universal access card,” “computer,” “memory,” and “processor” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “customer,” “location,” “transportation provider,” “vehicle,” and “segment” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of reservations, and are not indicative of integration into a practical application (see MPEP 2106.05(h)). The additional element of the functions being performed “automatically” by a computer merely generally links the judicial exception to a particular technological environment and is not indicative of integration into a practical application (see MPEP 2106.05(h)), and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “universal access card,” “computer,” “memory,” and “processor” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “customer,” “location,” “transportation provider,” “vehicle,” and “segment” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of reservations, and likewise do not add significantly more to the abstract idea. The additional element of the functions being performed “automatically” by a computer merely generally links the judicial exception to a particular technological environment, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components, and is therefore not indicative of an inventive concept. There is 

Dependent claims 2 – 3, 5 – 6, 8 – 15, 17 – 18, & 20 – 22 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “universal access card,” “smartphone,” “system,” and “memory” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The limitation “wherein determining the first segment and the second segment is further based on an optimization function based on one or more factors” in claim 22 recites an additional judicial exception that falls into the Mathematical Concepts grouping of abstract ideas (including mathematical relationships, mathematical formulas or equations, and mathematical calculations). The additional element of “an artificial intelligence system that is trained” in claim 22 merely generally links the judicial exception to a particular technological environment and does not amount to significantly more. The additional elements of “customer,” “vehicle,” “segment,” “rideshare vehicle,” and “transportation provider” in the dependent claims are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, and are therefore ineligible.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Erez et al. (US 20160231129 A1), in view of Armstrong (US 20190378057 A1), in view of Bertram et al. (US 20040204968 A1).

As per claim 1, Erez discloses a computer-implemented method comprising:



• determining a first multi-segment route between the first location and the second location, the first multi-segment route comprising a first segment that is served by a first transportation provider and a second segment that is served by a second transportation provider (See [0032], noting that a plurality of multi-leg routes are planned and suggested which include multiple operators such as taxis and buses. Also see [0027] & [0040], Fig. 3A & [0055] – [0062], and Fig. 3B & [0064] – [0069], noting determining multiple trip segments having various operators / providers.);

• offering to the customer, a first option to select the first multi-segment route ([0032], displaying route options to customer.);

• determining that the customer has selected the first option ([0036], “receiving user input regarding a route choice”);

Regarding the following limitation, Erez further discloses, in [0042] – [0044], sending an indication or payment receipt to transport providers, but does not appear to explicitly disclose what is taught by Armstrong: 

• automatically making a first reservation for travel in a first vehicle and a second reservation for travel in a second vehicle, upon determining that the customer has selected the first option (See [0137], noting a user interface control to “automatically book all of the components for… the entire trip” with “all of the providers of the shortlisted components” (i.e., segments). Also see [0114], noting that “The system 100 may also communicate with third-party providers such as transportation... providers to allow the user to… book travel-related services.”).



Regarding the following limitation, Erez in view of Armstrong disclose wherein a user travels on a multi-segment route with a plurality of transportation providers as stated above and in at least [0061], noting that multi-segment trip option 314 uses three different providers, including “a taxi, a train and bus.” To the extent to which Erez does not appear to disclose booking the user on an alternate segment when the user will not make a connecting time for the initial second segment, Bertram teaches this element: 

• determining, while the customer is traveling on the first segment, that the customer will not reach the second transportation provider by a scheduled time; automatically rescheduling, based on the determination that the customer will not reach the second transportation provider by a scheduled time, the customer to a third segment served by a third transportation provider (See [0011], noting monitoring passengers on a first segment and identifying those passengers that will be delayed and unable to make it to connect with a subsequent segment. Also see [0042], noting that “If it does not appear that the passenger will be able to make the connecting flight,” the user is automatically booked on an alternate second flight segment. Also see [0048], noting that “where the rebooking process is automated, the reservation system 145 can instruct the passenger rebook system 147 to rebook a passenger that has been identified as requiring a new travel reservation.” Also see [0054] – [0055], noting rebooking a passenger who “will not make her connecting flight.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Bertram in the invention of Erez / Armstrong with the motivation to provide a method / system in which 

Regarding the following limitation, Erez, in [0082] – [0083], discloses wherein a segment is booked based on the cost a specific provider, out of three provider options, charges for the segment, while Bertram, as stated above, teaches automatically re-accommodating a late passenger on an alternate second segment. To the extent to which neither Erez nor Bertram appear to disclose wherein a segment booking is based on a user-selected maximum cost, Armstrong teaches this element: 

• wherein automatically rescheduling the customer to the third segment served by the third transportation provider is further based on pre-established customer permissions, wherein the pre-established customer permissions include at least a threshold price range (See [0138], noting determining that the price for a segment is “at or below a predetermined threshold price, such as a user-selected threshold price,” and as per [0139], the segment is booked based on being under the threshold price.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Armstrong in the invention of Erez / Armstrong / Bertram with the motivation to “ensure that the planned trip remains within the user's budget” (Bertram, Para. [0139]).

Regarding the following limitation, 

	• automatically utilizing a universal access card to pay the first transportation provider when the customer utilizes a first vehicle of the first transportation provider to travel the first segment, and to pay the third transportation provider when the customer utilizes a second vehicle of the third transportation provider to travel the third segment,

Erez, in [0052], discloses transferring payment for a travel segment to the transportation provider, and in [0079], discloses using a mobile device app (i.e., “universal access multiple providers for transporting the user along multiple segments. However, this is taught by Armstrong, in at least [0137], noting booking “all of the components for… the entire trip” with “all of the providers of the shortlisted components” (i.e., segments). Also see [0114], noting that “The system 100 may also communicate with third-party providers such as transportation... providers to allow the user to… book travel-related services.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Armstrong in the invention of Erez / Armstrong / Bertram with the motivation to provide “a tool to assist the user with the much more challenging and time consuming task of planning an entire trip that includes multiple stopovers.” (Armstrong, Para. [0004])

Claim 6 depends upon claim 1, which is obvious over Erez / Armstrong / Bertram as stated above. Erez further discloses:

	• determining a second multi-segment route between the first location and the second location; offering to the customer, the first option to select the first multi-segment route and a second option to select the second multi-segment route ([0032], “displaying suggested route options” which “may comprise both a public transportation leg or legs and an ordered transportation (such as taxi-cab) leg or legs.” Also see Fig. 3A & [0055] – [0062], and Fig. 3B & [0064] – [0069], noting displaying the option to select multiple trip segments having various operators / providers.); 



	• automatically utilizing the universal access card to pay one or more transportation providers when the customer utilizes one or more vehicles of the one or more transportation providers to travel the second multi-segment route ([0079] and esp. claim 10, noting “receiving a payment from a user and transferring payment to an ordered transportation service upon completion of an ordered transportation service leg.”).

As per claim 16, Erez additionally discloses a system comprising: a computer having a memory that stores computer-executable instructions and a processor configured to access the memory and execute the computer-executable instructions ([0013], [0018], Claim 20) to at least:

• receive a transportation request from a customer to travel from a first location to a second location (Fig. 2 & [0028] – [0029], receiving trip request with origin and destination.);

• determine a first multi-segment route between the first location and the second location, the first multi-segment route comprising a first segment that is served by a first transportation provider and a second segment that is served by a second transportation provider (See [0032], noting that a plurality of multi-leg routes are planned and suggested which include multiple operators such as taxis and buses. Also see [0027] & [0040], Fig. 3A & [0055] – [0062], and Fig. 3B & [0064] – [0069], noting determining multiple trip segments having various operators / providers.);

• offer to the customer, a first option to select the first multi-segment route ([0032], displaying route options to customer.);



Regarding the following limitation, Erez further discloses, in [0042] – [0044], sending an indication or payment receipt to transport providers, but does not appear to explicitly disclose what is taught by Armstrong: 

• automatically make a first reservation for travel in a first vehicle and a second reservation for travel in a second vehicle, upon determining that the customer has selected the first option (See [0137], noting a user interface control to “automatically book all of the components for… the entire trip” with “all of the providers of the shortlisted components” (i.e., segments). Also see [0114], noting that “The system 100 may also communicate with third-party providers such as transportation... providers to allow the user to… book travel-related services.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Armstrong in the invention of Erez with the motivation to provide “a tool to assist the user with the much more challenging and time consuming task of planning an entire trip that includes multiple stopovers.” (Armstrong, Para. [0004])

Regarding the following limitation, Erez in view of Armstrong disclose wherein a user travels on a multi-segment route with a plurality of transportation providers as stated above and in at least [0061], noting that multi-segment trip option 314 uses three different providers, including “a taxi, a train and bus.” To the extent to which Erez does not appear to disclose booking the user on an alternate segment when the user will not make a connecting time for the initial second segment, Bertram teaches this element: 

• determine, while the customer is traveling on the first segment, a third segment that is served by a third transportation provider, wherein the third segment is more optimal for the customer than the second segment; automatically reschedule, based on 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Bertram in the invention of Erez / Armstrong with the motivation to provide a method / system in which “the entire rebooking process can be expedited and the carrier can better serve its customers.” (Bertram, Para. [0055])

Regarding the following limitation, Erez, in [0082] – [0083], discloses wherein a segment is booked based on the cost a specific provider, out of three provider options, charges for the segment, while Bertram, as stated above, teaches automatically re-accommodating a late passenger on an alternate second segment. To the extent to which neither Erez nor Bertram appear to disclose wherein a segment booking is based on a user-selected maximum cost, Armstrong teaches this element: 

• wherein automatically rescheduling the customer to the third segment served by the third transportation provider is further based on pre- established customer permissions, wherein the pre-established customer permissions include at least a threshold price range (See [0138], noting determining that the price for a segment is “at 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Armstrong in the invention of Erez / Armstrong / Bertram with the motivation to “ensure that the planned trip remains within the user's budget” (Bertram, Para. [0139]).

Regarding the following limitation, 

	• automatically utilize a universal access card to pay the first transportation provider when the customer utilizes a first vehicle of the first transportation provider to travel the first segment, and to pay the second transportation provider when the customer utilizes a second vehicle of the second transportation provider to travel the second segment,

Erez, in [0052], discloses transferring payment for a travel segment to the transportation provider, and in [0079], discloses using a mobile device app (i.e., “universal access card”) to pay the transportation provider upon reaching a destination for a particular segment. Erez, in claim 10, also discloses “receiving a payment from a user and transferring payment to an ordered transportation service upon completion of an ordered transportation service leg.” As shown above, Erez discusses travel routes having multiple segments, each segment having a separate transportation provider, which highly suggests, but does not appear to explicitly disclose using the universal access card to pay multiple providers for transporting the user along multiple segments. However, this is taught by Armstrong, in at least [0137], noting booking “all of the components for… the entire trip” with “all of the providers of the shortlisted components” (i.e., segments). Also see [0114], noting that “The system 100 may also communicate with third-party providers such as transportation... providers to allow the user to… book travel-related services.”



Claims 2 – 3, 5, 8, 10 – 11, 17 – 18, & 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Erez / Armstrong / Bertram, in further view of Ben-Yitschak et al. (US 20100305984 A1).

As per claims 2 & 17, Erez / Armstrong / Bertram disclose the limitations of claims 1 & 16. Regarding the following limitations, 

	• wherein the universal access card is a multi-functional card that provides a payment mode of use and an access mode of use, the payment mode of use useable by the customer to make payments, and the access mode of use useable by the customer to enter the first vehicle for traveling the first segment and to enter the second vehicle for traveling the second segment,

Erez discloses, in at least [0072], [0079], a universal access card app that allows the user to pay transport providers for trip segments via a mobile app. To the extent to which Erez does not appear to explicitly disclose wherein the universal access card is a multi-functional card that provides a payment mode of use and an access mode of use, the access mode of use useable by the customer to enter the vehicles for traveling multiple segments, Ben-Yitschak teaches this element. For example, see [0274], noting that “For all availability-independent providers (such as shuttles, bus companies, etc.),” a ticket or barcode is displayed on the mobile device in order to board vehicles. Ben-Yitschak also discloses wherein the universal access card, i.e. mobile device running an app (Fig. 6 & [0297] – [0299]), is used to make payments as per at least [0049] – [0050], [0254] – [0255], [0269] – [0273], and therefore shows that the universal access card is a multi-functional card that provides a payment mode of use and an access mode of use.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ben-Yitschak, in the invention of Erez with the motivation to provide a method which “simplifies the making of travel arrangements by facilitating the booking of travel for different transportation modes associated with different segments of a trip and the acceptance of a single payment for different transportation modes or four [sic] the same transportation mode, but with different carriers.” (Ben-Yitschak, Para. [0049])

As per claims 3 & 18, Erez / Armstrong / Bertram / Ben-Yitschak disclose the limitations of claims 2 & 17 as stated above. Erez further discloses:

	• wherein the universal access card is provided in a smartphone of the customer (See at least [0020], noting that mobile communication devices 30 and 50 can be “smartphones.” As per at least [0012], [0014], [0019], [0021] – [0023], [0028], & [0054], the “user of mobile communication device 30” uses the device to interact with the travel system and perform payments.).

As per claims 5 & 20, Erez / Armstrong / Bertram disclose the limitations of claims 1 & 16 as stated above. Erez further discloses:

	• wherein at least one of the first vehicle or the second vehicle is a rideshare vehicle ([0025] – [0026], a rideshare transport provider can be used for trip segments.). 

Regarding the following limitation, Erez further discloses, in [0022] & [0057], taking into account traveler preferences to filter trip options, which suggests, but does not appear to explicitly disclose what is taught by Ben-Yitschak: 

	• wherein automatically making the first reservation and the second reservation comprises determining a suitability of the rideshare vehicle for use by the customer ([0021], travel mode preferences include “whether the traveler prefers… a particular 

As per claim 8, see the above relevant rejection of claim 1. To the extent to which Erez does not appear to explicitly disclose the following limitation, Ben-Yitschak teaches:

	• allowing use of the universal access card by the customer to enter at least one of the first vehicle or the second vehicle (See [0274], noting that “For all availability-independent providers (such as shuttles, bus companies, etc.),” a ticket or barcode is displayed on the mobile device in order to board vehicles.). Rationale to combine Ben-Yitschak persists.

Claim 9 depends upon claim 8, which is obvious over Erez / Armstrong / Bertram / Ben-Yitschak as stated above. Erez further discloses:

	• determining a second multi-segment route between the first location and the second location; offering to the customer, the first option to select the first multi-segment route and a second option to select the second multi-segment route ([0032], “displaying suggested route options” which “may comprise both a public transportation leg or legs and an ordered transportation (such as taxi-cab) leg or legs.” Also see Fig. 3A & [0055] – [0062], and Fig. 3B & [0064] – [0069], noting displaying the option to select multiple trip segments having various operators / providers.); 

	• determining that the customer has selected the second option ([0036], receiving a selection, which. As per Fig. 3A & [0055] – [0061], can be a “second option” of trip 314.); and

	• automatically utilizing the universal access card to pay one or more transportation providers when the customer utilizes one or more vehicles of the one or 

Claim 10 depends upon claim 9, which is obvious over Erez / Armstrong / Bertram / Ben-Yitschak as stated above. Regarding the following limitation, Erez further discloses, in [0042] – [0044], sending an indication or payment receipt to transport providers, but does not appear to explicitly disclose what is taught by Ben-Yitschak: 

	• automatically making a first reservation for travel in a first vehicle and a second reservation for travel in a second vehicle, upon determining that the customer has selected the first option (See Fig. 5 & [0252] – [0254], noting that after a user selects a multi-segment trip, all segments are automatically booked for the user.). Rationale to combine Ben-Yitschak persists.

As per claim 11, Erez / Armstrong / Bertram / Ben-Yitschak disclose the limitations of claim 10 as stated above. Erez further discloses:

	• wherein at least one of the first vehicle or the second vehicle is a rideshare vehicle ([0025] – [0026], a rideshare transport provider can be used for trip segments.). 

Regarding the following limitation, Erez further discloses, in [0022] & [0057], taking into account traveler preferences to filter trip options, which suggests, but does not appear to explicitly disclose what is taught by Ben-Yitschak: 

	• wherein automatically making the first reservation and the second reservation comprises determining a suitability of the rideshare vehicle for use by the customer ([0021], travel mode preferences include “whether the traveler prefers… a particular size or type of mode vehicle (a jet type or minimum size, a ship size, a car rental size, type or model).” As per at least [0022], [0041] – [0044], [0129], & [0234], the user 

Claim 12 depends upon claim 9, which is obvious over Erez / Armstrong / Bertram / Ben-Yitschak as stated above. Erez further discloses:

	• wherein the universal access card is provided in a smartphone of the customer (See at least [0020], noting that mobile communication devices 30 and 50 can be “smartphones.” As per at least [0012], [0014], [0019], [0021] – [0023], [0028], & [0054], the “user of mobile communication device 30” uses the device to interact with the travel system and perform payments.).

Claim 13 depends upon claim 12, which is obvious over Erez / Armstrong / Bertram / Ben-Yitschak as stated above. Erez further discloses wherein offering to the customer, the first option to select the first multi-segment route comprises:

	• displaying on the smartphone, identification information about the first vehicle and the second vehicle (See Fig. 3B & [0064], noting Bus 32, and Fig. 3E & [0071], noting a car type and plate number. Also see [0058] – [0062], noting displaying a bus line number for a segment.), and 

	• timing information pertaining to the first segment and the second segment (See Fig. 3B & [0064], noting displaying timing information next to each leg, as well as “route times 330.”).

As per claim 21, Erez / Armstrong / Bertram disclose the limitations of claim 1. Regarding the following limitation, Erez discloses, in at least [0072], [0079], a universal access card app that allows the user to pay transport providers for trip segments via a mobile app. As per at least [0012], [0014], [0019], [0021] – [0023], [0028], & [0054], the “user of mobile communication device 30” uses the device to interact with the travel 

	• wherein utilizing the universal access card to pay the first transportation provider is further based on a determination that the universal access card was used to access the first vehicle (See at least [0274], noting that payment is remitted to a provider once a displayed barcode on a mobile device is scanned upon boarding the provider.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ben-Yitschak, in the invention of Erez / Armstrong / Bertram with the motivation to provide a method which “simplifies the making of travel arrangements by… the acceptance of a single payment for different transportation modes or four [sic] the same transportation mode, but with different carriers.” (Ben-Yitschak, Para. [0049])

Claims 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erez / Armstrong / Bertram / Ben-Yitschak, in further view of Denker et al. (US 20120078667 A1).

As per claim 14, Erez / Armstrong / Bertram / Ben-Yitschak disclose the limitations of claim 8 as stated above. 

Regarding the following limitations, to the extent to which Erez does not disclose an access mode of use, Ben-Yitschak, in at least [0274], teaches wherein the universal access card can be used in an access mode of use in which a ticket barcode is displayed on the mobile device to allow the user to board vehicles during a multi-leg trip. Rationale to combine Ben-Yitschak persists. 

To the extent to which neither Erez nor Ben-Yitschak disclose the following limitation, Denker teaches wherein:

	• allowing use of the universal access card by the customer to enter the at least one of the first vehicle or the second vehicle comprises the universal access card being switched from a payment mode of use to an at-the-venue mode of use (See [0377], noting a user’s terminal automatically switching from a ticket payment mode to an “at-the-venue mode when the user enters the venue.”).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the access mode of use of Ben-Yitschak, for the at-the-venue mode of use of Denker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per claim 15, Erez / Armstrong / Bertram / Ben-Yitschak / Denker disclose the limitations of claim 14 as stated above. Regarding the limitation,

	• wherein the universal access card is configured to automatically switch from the payment mode of use to the access mode of use when the universal access card is used by the customer to enter the at least one of the first vehicle or the second vehicle,

The combination of Erez, in view of Ben-Yitschak and Denker, as stated above, discloses the universal access card being switched from a payment mode of use to an access mode of use. Erez, does not explicitly disclose, however Ben-Yitschak, as stated above and in at least [0274], teaches wherein the universal access card can be used in an access mode of use in which a ticket barcode is displayed on the mobile device to allow the user to enter the at least one of the first vehicle or the second vehicle during a multi-leg trip. Rationale to combine Ben-Yitschak persists. 

To the extent to which neither Erez nor Ben-Yitschak discloses wherein the mode of use is automatically switched when the universal access card is used by the customer to  venue.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the the at least one of the first vehicle or the second vehicle of Ben-Yitschak, for the venue of Denker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Erez / Armstrong / Bertram, in further view of Forutanpour et al. (US 20180136005 A1).

As per claim 22, Erez / Armstrong / Bertram disclose the limitations of claim 1. Regarding the following limitations, Erez discloses: 

	• determining the first segment and the second segment is further based on an optimization function based on one or more factors (See [0057], noting that a user can set a route prioritization mode, such as “less walking, fewer transfers, fastest option and least expensive option,” which is used to determine route options for the user.), but does not appear to disclose the following limitation, which is taught by Forutanpour:

	• wherein the optimization function is updated based on an artificial intelligence system that is trained using historical data (See [0025], noting optimizing routes based on “driving to work in the shortest amount of time,” and [0064], noting that “if an evaluation basis is time, the trip planner 120 may rank the potential trips based on the amount of time required for each potential trip. The potential trip that requires the shortest amount of time may be suggested and/or executed.” As per [0096], “electronic device 102 (e.g., memory 126) may store prior training information (e.g., a prior training database). The prior training information (e.g., weights) may be accessed by the trip 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Forutanpour in the invention of Erez / Armstrong / Bertram with the motivation to maximize “the efficient usage of resources such as time and money.” (Forutanpour, Para. [0049])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628